Citation Nr: 0204279	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  00-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance 
benefits under the provisions of 38 U.S.C.A. Chapter 35 (West 
1991). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran, who served on active duty in World War II from 
December 1, 1943 to December 8, 1945, died in May 1999.  The 
appellant is the surviving spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 3, 2000 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri which denied service connection 
for the cause of the veteran's death under the provisions of  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2001).  The RO rating 
decision also denied entitlement to Dependent's Educational 
Assistance benefits under the provisions of  38 U.S.C.A. 
Chapter 35 (West 1991 & Supp. 2001). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the appellant of 
required information and evidence and its duty to assist the 
appellant in obtaining all evidence necessary to substantiate 
her claims have been fully met.  

2.  The veteran's death certificate shows that the veteran's 
death occurred in May 1999, at age 73; that the immediate 
cause of the veteran's death was cerebrovascular accident 
with complete left hemiparesis and dysplegia, due to ischemic 
cardiomyopathy with left ventricular dysfunction, as a 
consequence of hypertension, due to acid peptic disease.  
Other significant conditions contributing to death but not 
resulting in the underlying causes were depression, mild 
renal insufficiency, and acid peptic disease.   

3.  At the time of the veteran's death, service connection 
was in effect for anxiety with depression, evaluated as 70 
percent disabling; and for a scar of the scapular area and an 
old fracture of the left hip, each evaluated as 
noncompensably disabling.  

4.  A preponderance of the medical and other evidence of 
record shows that a service-connected disability did not 
cause or contribute substantially or materially to cause the 
veteran's death.  

5.   The criteria for basic eligibility for Dependents' 
Educational Assistance benefits under the provisions of  
38 U.S.C.A. Chapter 35 are not met.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §1310 (West 1991); 38 C.F.R. 
§ 3.312 (2001).

2.  Basic eligibility for Dependents' Educational Assistance 
benefits under the provisions of  38 U.S.C.A. Chapter 35 is 
not established.  38 U.S.C.A. §§ 3501, 3510 (West 1991); 38 
C.F.R. § 3.807 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, who is the widow of the veteran, is claiming 
entitlement to service connection for the cause of the 
veteran's death under the provisions of  38 U.S.C.A. § 1310 
(West 1991) and eligibility for Dependents' Educational 
Assistance benefits under the provisions of  38 U.S.C.A., 
Chapter 35 (West 1991).  The basis of her claims is that the 
veteran's service-connected anxiety disorder with depression 
caused or contributed substantially and materially to cause 
his death.  

In the interest of clarity, the Board will first recapitulate 
the factual background of this case.  The Board will then 
review the law and regulations pertinent to this case. 
Finally, the Board will analyze the issues on appeal and 
render a decision.

Factual Background

The veteran served honorably on active duty in World War II 
from December 1943 to December 1945.  He served in the 
European-African-Middle Eastern theater and in the American 
theater, and was awarded the Purple Heart Medal.  

The veteran's service entrance examination, conducted in 
December 1943, disclosed that his cardiovascular system was 
normal, and his blood pressure was 105/70.  On October 16, 
1944, he sustained a superficial shell fragment wound between 
the shoulder blades and on October 19, 1944, he sustained an 
injury to the left hip from a shell concussion.  Following 
those injuries, the veteran "went all to pieces", began 
stuttering, having fainting attacks, and fits of "going 
blind".  On medical evaluation, it was determined that the 
veteran's pre-service history included stuttering, nailbiting 
and an inability to adapt.   

On examination in January 1945, heart and cardiovascular 
system were normal.  A physical examination conducted in 
September 1945 disclosed that the veteran's cardiovascular 
system was normal, blood pressure was 128/88, pulse rate was 
88, and a chest X-ray revealed that his heart was normal in 
size with regular rhythm and sounds.  

A Certificate of Disability for Discharge, issued on December 
8, 1945, found that the stress associated with the veteran's 
combat service and injuries caused aggravation of a pre-
service anxiety and thus warranted a finding of in-service 
aggravation in the line of duty.  The diagnosis was anxiety 
state, severe, manifested by tremor, stuttering, attacks of 
blindness, and nausea; although condition has existed since 
childhood, it was aggravated by active service.  

The veteran's service medical records are silent for 
complaint, treatment , findings or diagnosis of elevated 
blood pressure, hypertension, or a cardiovascular disorder 
during his period of active service or at the time of service 
separation.

A VA rating decision of January 1946 granted service 
connection for psychoneurosis, anxiety type; a fracture of 
the left hip, apparently healed; and a scar of the scapular 
region, healed.  A combined convalescent rating of 100 
percent was assigned.  

A marriage certificate shows that the veteran and the 
appellant were married in June 1946.  

On VA general medical examination in February 1947, the 
veteran's cardiovascular system was normal, blood pressure 
was 120/75, and pulse rate was 100.  A report of VA 
psychiatric examination in February 1947 disclosed a 
diagnosis of psychoneurosis, anxiety, hysteria, moderately 
severe, incapacitating.  A VA orthopedic and neurological 
examination, conducted in April 1947, revealed no orthopedic 
or neurologic residuals of his combat injuries, and X-rays of 
the chest and lumbar spine disclosed no abnormalities of the 
heart, lungs, or lumbar or sacroiliac spine.  

An April 1947 VA rating decision assigned a 50 percent 
evaluation for the veteran's psychoneurosis.  His shell 
fragment wound of the back and his left hip condition were 
each separately evaluated as noncompensably disabling from 
February 1947.  

On VA general medical examination in June 1948, the veteran's 
cardiovascular system was reportedly normal, blood pressure 
was 122/72, pulse rate was 80, and a chest X-ray revealed 
that his heart and lungs were normal.  Examination disclosed 
two small, minor, nontender, nonkeloidal scars in the 
scapular area, with no muscle complaints; and no scars at the 
left hip or other residuals.  X-rays of the lumbosacral spine 
and left hip disclosed no residual evidence of fracture or 
bone disease.  Psychiatric examination revealed a 
constitutionally emotionally unstable and inadequate 
individual, with neurotic symptoms of an hysterical type 
which are fixed and a crutch for him in his inadequacy.  The 
diagnosis was psychoneurosis, anxiety hysteria, chronic. 

A report of VA psychiatric examination, conducted in August 
1951, cited the examiner's review of the veteran's pre-
service and service history, as well as his social, 
occupational and marital history.  Mental status examination 
was reported in detail.  A chest X-ray revealed that his 
heart and lungs were normal.  The diagnosis was 
psychoneurosis, anxiety reaction, chronic, in an immature, 
emotionally unstable personality.

A rating decision of September 1951 reduced the evaluation 
for the veteran's psychoneurosis to a 30 percent evaluation, 
effective in November 1951, while his shell fragment wound of 
the back and his left hip condition remained noncompensably 
disabling.  

A report of VA psychiatric examination, conducted in August 
1956, reviewed the veteran's pre-service and service history, 
as well as his social, occupational, and marital history.  
Mental status examination showed that he was well-oriented, 
with a clear sensorium and no psychotic behavior, but was 
markedly insecure, displayed a considerable feeling of 
inferiority, and had poor insight and judgment.  Neurologic 
examination was negative, and a chest X-ray revealed that his 
heart and lungs were normal, with no evidence of pulmonary 
disease or cardiac enlargement.  The examiner stated that the 
veteran showed a chronic anxiety reaction which has persisted 
throughout the past 10 years and that the veteran hesitated 
to admit any improvement.  The diagnosis was psychoneurosis, 
anxiety reaction, chronic.  A rating decision of October 1956 
confirmed the 30 percent evaluation assigned for the 
veteran's psychoneurosis.   

A report of VA psychiatric examination, conducted in August 
1958, noted that the veteran had been working steadily and 
regularly for the past eight years, without missed work due 
to symptoms.  A chest X-ray revealed no changes, and his 
heart and aorta appeared normal.  The diagnosis was 
psychoneurosis, anxiety reaction, chronic.  

A rating decision of August 1958 reduced the evaluation for 
the veteran's psychoneurosis to a 10 percent evaluation, 
while his shell fragment wound scar of the back and his left 
hip condition remained noncompensably disabling.  

In January 1970, the veteran requested an increased rating 
for his service-connected psychoneurosis, citing recent VA 
outpatient treatment.  

A VA hospital summary, dated from June to August 1970, noted 
that it was the veteran's first hospital admission, and cited 
the veteran's complaints of increased depression and 
nervousness when his son had been sent to Vietnam, not 
improved after his son returned unhurt.  He showed a 
depressed affect and his thought content centered on his 
anxiety and depression.  He complained about his truck-
driving job and found fault with any other job suggested.  A 
VA case summary, prepared in June 1970, cited the veteran's 
social, family, educational, military, sexual and employment 
history.  The veteran had a 30 pack year smoking history.  He 
related that his father died at the age of 73 due to a heart 
attack.  The diagnosis on hospital discharge was involutional 
depression, precipitated by his son being in Vietnam and his 
wife's health, with moderate incapacity.   

A rating decision of July 1970 increased the evaluation for 
the veteran's psychoneurosis to a 30 percent evaluation.  A 
rating decision of October 1970 confirmed and continued the 
veteran's 30 percent evaluation for psychoneurosis, and his 
shell fragment wound scar of the back and his left hip 
condition remained noncompensably disabling.    

A report of VA general medical examination, conducted in May 
1972, showed that the veteran stood five feet, eleven inches 
tall, weighed 145 pounds, and had a good state of nutrition.  
His cardiovascular examination disclosed that his heart was 
normal in size, with a regular rate and rhythm, and no 
abnormal sounds were heard, his peripheral blood vessels were 
in good condition; and there was no evidence of varicosities, 
ulcers or scarring.  A chest X-ray revealed that his heart 
was normal.  Musculoskeletal examination was normal, and 
there was no evidence of scars or the effects of gunshot 
wounds.  

During a VA psychiatric examination conducted in May 1972, 
the veteran stated that he smoked two packs of cigarettes 
daily.  The diagnosis was chronic psychoneurotic anxiety 
reaction with depression.  

A rating decision of June 1972 granted an increased the 
rating for the veteran's service-connected chronic 
psychoneurotic anxiety reaction with depression to 50 
percent.  

In April 1977, the veteran requested an increase in the 
evaluation for his service-connected chronic psychoneurotic 
anxiety reaction with depression

A report of VA psychiatric examination conducted in July 1977 
noted that he smoked two packs of cigarettes daily.  The 
veteran stated that he realized that he should quit smoking 
because of his emphysema.  The diagnosis was anxiety neurosis 
with depression; his prognosis was guarded; and his 
incapacity was marked.  A rating decision of September 1977 
increased the evaluation for his service-connected chronic 
psychoneurotic anxiety reaction with depression to 70 
percent.

The veteran was admitted to the VA Medical Center in Kansas 
City, Missouri on June 19, 1997, with a diagnosis of status 
post cardiac catheterization.  

The veteran was admitted to the VAMC, Kansas City, on March 
23, 1999, with an admission diagnosis of acute 
cerebrovascular accident, left-sided weakness. He was 
discharged to a VA contract nursing home on April 26, 1999.  
He died at the contract nursing home in May 1999.  The death 
certificate shows that the veteran's death occurred on May 
[redacted], 1999, at age 73, at a VA contract nursing home; that the 
immediate cause of the veteran's death was cerebrovascular 
accident with complete left hemiparesis and dysplegia, due to 
ischemic cardiomyopathy with left ventricular dysfunction, as 
a consequence of hypertension, due to acid peptic disease.  
Other significant conditions contributing to death but not 
resulting in the underlying causes were depression, mild 
renal insufficiency, and acid peptic disease.  The attending 
physician certified that the manner of death was natural, and 
no autopsy was performed.  

At the time of the veteran's death, service connection was in 
effect for anxiety with depression, evaluated as 70 percent 
disabling from April 4, 1977; and for a scar of the scapular 
area and an old fracture of the left hip, each evaluated as 
noncompensably disabling from February 1947.  

Later in May 1999, the appellant submitted an Application for 
Burial Benefits (VA Form 21-530), reporting the veteran's 
death.  In June 1999, the appellant, widow of the veteran, 
filed an application VA death benefits, with supporting 
documentation, seeking service connection for the cause of 
the veteran's death and Dependents' Educational Assistance 
(DEA) benefits under the provisions of  38 U.S.C.A. Chapter 
35 (West 1991).  Those claims were denied by RO rating 
decision in August 1999.  

The appellant submitted additional evidence in December 1999, 
and requested reconsideration of her claims.  The additional 
evidence submitted consisted of a letter from a VA staff 
physician (Dr. M.G.S.), dated in November 1999, in which he 
related that he was the veteran's psychiatrist for his 
service-connected psychiatric disability for about 15 years' 
that it was "well known" that anxiety often leads to 
elevated blood pressure, or hypertension; that hypertension 
was documented as one of the veteran's medical diagnoses on 
the April 26, 1999, VAMC, Kansas City, hospital discharge 
summary; and that the veteran's terminal illness, 
cerebrovascular accident, or stroke, was likely contributed 
to by his problems with hypertension.
Dr. M.G.S. concluded that as anxiety predisposes to 
hypertension and hypertension is the cause of stroke, it was 
"presumptively likely" that the veteran's service-connected 
condition significantly contributed to and hastened his death 
in May 1999.  

In January 2000, the RO requested a review and analysis of 
the veteran's claims folder and any available medical records 
in the veteran's chart by a VA cardiovascular specialist, and 
a medical opinion from that cardiovascular specialist 
as to the likely etiology of the cardiovascular condition 
that caused the veteran's death, based upon the objective 
evidence.  The veteran's complete claims folder was provided 
for review.  

In a February 14, 2000, letter, a VA staff cardiologist and 
cardiovascular specialist at the VAMC, Kansas City (Dr. 
W.W.E.), stated that he had reviewed the veteran's complete 
medical records; that the veteran clearly had a systemic 
atherosclerotic cardiovascular disease which was initially 
manifested in the form of atherosclerotic coronary artery 
disease diagnosed by cardiac catheterization in June 1997 at 
the VAMC, Kansas City; and that such procedure revealed a 
severe three-vessel coronary artery disease and moderate left 
ventricular dysfunction, with a 100 percent occlusion of the 
mid-portion of the left anterior descending coronary artery 
and of the proximal right coronary artery, with the distal 
vessels in each distribution being severely diseased and not 
amenable to revascularization of any type.  The reporting 
cardiovascular specialist further reported that the veteran's 
circumflex marginal system was intact, although one marginal 
area had a significant lesion in it; and that the veteran was 
able to be managed medically for his coronary artery disease 
until March of 1999, when he suffered a massive 
cerebrovascular accident with left hemiparesis and multiple 
complications of the stroke.  A work-up completed at that 
time included a carotid ultrasound which showed a 100 percent 
occlusion of the veteran's right internal carotid artery and 
a 60-70 percent occlusion in his left carotid artery, while a 
CT scan of the head revealed a massive cerebrovascular 
accident in the distribution of the right middle cerebral 
artery, consistent with the occlusion of the right internal 
carotid artery.  

Dr. W.W.E. stated that it was his opinion that the etiology 
of the veteran's stroke and cerebrovascular disease was due 
to atherosclerotic disease of his carotid arteries and the 
occlusion of the right internal carotid artery.  The 
arteriosclerosis of the veteran's arteries was identified as 
the underlying etiology which led to the stroke and prior 
heart attacks that the veteran had and which ultimately 
caused his death.  Further, the reporting cardiovascular 
specialist stated that the veteran was known to have 
hypertension, dyslipidemia and other risk factors for 
atherosclerosis and these conditions could have contributed 
to the development of atherosclerosis.  He stated that he 
found no causal relationship between the veteran's 
atherosclerotic vascular disease and the fact that he had a 
prior history of anxiety with depression for which he was 
previously service-connected.  

An RO rating decision in March 2000 again denied the 
appellant's claims for service connection for the cause of 
the veteran's death under the provisions of 38 U.S.C.A. 
§ 1310 (West 1991) and denied basic eligibility for 
Dependents' Educational Assistance (DEA) benefits under the 
provisions of  38 U.S.C.A., Chapter 35 (West 1991).  The 
appellant filed a notice of disagreement, submitting argument 
and an except from Steven A. Schroeder, et. al., Lange's 
Medical Diagnosis & Treatment.  Following issuance of a 
Statement of the Case in April 2000, she perfected her appeal 
by submitting her Substantive Appeal (VA Form 9), with a 
citation of Veteran's Benefits Adjudication Manual M21-1, 
Part VI, Chapter 11, Change 52, linking hypertension to 
arteriosclerotic disease.  The appellant subsequently 
submitted an except from Lawrence C. Kolb, et al., Modern 
Clinical Psychiatry, 10th ed., and a July 28, 1989, paper 
titled "Some Remarks on the Prisoner of War Experience, 
Post-Traumatic Stress Disorder, and the Subsequent 
Development of Hypertension", by Lawrence R. Moss, MD, a 
psychiatrist.  

A Supplemental Statement of the Case was provided the 
appellant and her representative in April 2001.  In an April 
2001 letter, the appellant expressed her conviction that the 
veteran's service-connected anxiety and depression caused the 
veteran to develop the hypertension which ultimately caused 
his death.  The appellant's representative submitted a 
written brief on her behalf in August 2001. 

The Board determined that an opinion of an independent 
medical expert (IME) not associated with VA would be of value 
in resolving medical questions presented in this appeal.  See 
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901(d) (2001).  
In essence, the Board requested that the IME review the 
record in this case, including the previously rendered 
medical opinions, and advise the Board as to the 
relationship, if any, between the veteran's service-connected 
anxiety disorder and his demise.  An opinion was obtained 
from H.D., M.D. Professor of Medicine and Interim Head of the 
Division of Cardiology at a university medical school.  The 
IME opinion, dated in January 2002, stated, in pertinent 
part, as follows:

I have reviewed the medical records you supplied to me 
regarding the appellant.

The records indicate a discharge from military service 
in 1945 because of an anxiety state. . . . .His anxiety 
state was determined to be service connected.  He 
received psychiatric care to manage his post-traumatic 
stress disorder for many years.

He was known to be a cigarette smoker until 1979 when he 
stopped because of the development of emphysema.  At 
some point he was found to have hypertension and 
hypercholesterolemia.  In June 1977 a cardiac 
catheterization showed coronary atherosclerosis for 
which he received medical therapy.  In May 1999 he died 
of a stroke.

It is difficult to exclude completely a role of the 
appellant's service connected anxiety and the 
hypertension which he was found to have many years 
late[r].  However it is unlikely and even if causal the 
contribution to the atherosclerosis and fatal stoke is 
not substantial.  

Hypertension was not the only cause of his 
atherosclerosis.  He also had a hyperlipidemia and he 
had a past history of smoking.  The contribution of the 
smoking would be very small since he stopped smoking 
many years ago.

However the contribution of the elevated cholesterol 
would be substantial and their combination more than 
additive in causing the disease.  In addition there are 
numerous other risk factors that have been established 
as risk factors for atherosclerosis which were not 
measured in this case but could be present.

Acute anxiety can cause a marked elevation of blood 
pressure.  Chronic anxiety may also raise blood pressure 
to some extent but its role is not as well defined.  It 
is not plausible that acute anxiety would cause no 
change in blood pressure but chronic anxiety would do 
so.  The reverse of this scenario would be more 
plausible.  Even when acute anxiety causes elevations of 
blood pressure it is likely that this occurrence would 
be heavily determined by characteristics of the patient.  
For example, people who are destined to be hypertensive 
show greater increase in blood pressure in response to 
exercise even though their resting blood pressures are 
normal.  In the present case we see numerous instances 
in which he is experiencing an amount of stress 
sufficient to require hospitalization and yet his blood 
pressure is normal during this period of stress.  
Furthermore, transient elevations of blood pressure as 
occur during episodes of stress are not associated with 
the development of atherosclerotic sequelae.

Hypertension is a genetic disease.  Nearly 30 genes have 
been identified to have a role in the development of 
hypertension.  The identification and number of the 
abnormal genes determines the likelihood and the 
severity of the development of the disease called 
hypertension.  While environmental factors can have an 
influence on moment by moment blood pressures the 
fundamental problem is genetic.  Momentary fluctuations 
in blood pressure do not lead to disease but rather the 
sustained damage done by a continuos process.  If this 
were not so people who exercised more, and therefore, 
had higher blood pressures more of the time would be 
more susceptible to hypertension and to stroke but just 
the opposite is true.

With regard to the comments of other reviewers:

The contribution of Kolb and Brodie is very broad and 
general.  There is no doubt that mental conditions have 
physiologic consequences.  That does not establish the 
development of a disease, (as opposed to variations in 
physiologic parameters) such as essential hypertension 
or stroke.  Neither the American Heart Association or 
the American College of Cardiology list psychological 
stress or anxiety as risk factors for either 
hypertension or for atherosclerosis or stroke.  The 
contention that hypertension is not a disease but simply 
a systemic reaction induced by a variety of causes (p. 
563) is a fundamental misunderstanding of hypertension.  
The contribution of Dr. Moss follows the line of 
thinking that blood pressure is simply the sum of 
whatever happens to be impacting you that day.  This 
ignores the vast body of vascular biology information 
regarding the control of blood vessels that have been 
accumulated in the past ten years.


I agree with the comments of Dr. [W.W.E].

I disagree with the conclusions of Dr. [M.G.S.] for the 
reasons enumerated above.

Upon receipt of the requested opinion from a medical expert 
not associated with VA, the appellant's representative was 
provided a copy of that opinion by Board letter of February 
8, 2002, and informed that a period of 60 days from the date 
of the Board's letter was provided for the submission of any 
additional evidence or argument.  A written brief from the 
appellant's representative, submitted in April 2002, 
reiterated the appellant's previous arguments.  The IME 
opinion was not specifically discussed.    


Relevant Law and Regulations

Service connection - in general

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(2000).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
peptic ulcers, arteriosclerosis and cardiovascular-renal 
disease, including hypertension, when manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991);38 C.F.R. §§ 3.307, 3.309(a) (2000).


Service connection for cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 3.312 (2000).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2000). 

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2000). 

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2000);  see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions.  38 C.F.R. § 3.312(c)(2) (2000). 

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs 
as distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2000). 

Basic eligibility for Dependent's Educational Assistance 
benefits under the provisions of  38 U.S.C.A., Chapter 35 
(West 1991) 

Basic eligibility for Dependent's Educational Assistance 
benefits under the provisions of  38 U.S.C.A., Chapter 35 
(West 1991) requires that the claimant be a child or 
surviving spouse of a person who died of a service-connected 
disability, or who had a total disability permanent in nature 
resulting from a service-connected disability, or who died 
while a disability so evaluated was in existence; or the 
surviving spouse of any person who died of a service-
connected disability or who, at the time of application for 
benefits under this chapter, is listed as missing in action, 
captured in line of duty by a hostile force, or forcibly 
detained or interned by a foreign government or power; or the 
spouse of a person who has a total disability permanent in 
nature resulting from a service-connected disability, or the 
surviving spouse of a veteran who died while a disability so 
evaluated was in existence; provided that such service did 
not terminate under dishonorable conditions.  


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 1991).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2000). In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a [claimant] need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed.Cir. 1997) and cases cited therein.  The 
Board has the duty to assess the credibility and weight to be 
given the evidence, but must provide reasons and bases for 
rejecting critical evidence, expert or otherwise.  See 
Gilbert v. Derwinski,  1 Vet. App. 49, 58 (1990).  

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2001)].  The VCAA  includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also redefines the obligations of 
VA with respect to VA's duty to assist claimants in the 
development of their claims.
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied with respect to the issues which are being decided 
herein.  

(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The appellant was specifically notified of the provisions of 
the VCAA in the Supplemental Statement of the Case issued in 
April 2001.  That document informed her of the evidence 
needed to establish her claim, what that evidence must show 
to establish entitlement, where that evidence should be sent, 
the time limit for submitting additional evidence, and VA's 
duty to assist her in obtaining evidence to support her claim 
for benefits.  

Moreover, the record shows that the appellant and her 
representative were notified  by RO letter dated March 17, 
2000 of the March 3, 2000 rating decision.  
Following receipt of her notice of disagreement, the 
appellant was provided a Statement of the Case on April 14, 
2000, which notified her of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, the 
reasons and bases for the decisions, her responsibility to 
submit evidence to support her claims, and VA's obligation to 
assist her by obtaining existing VA and non-VA medical and 
other evidence, including evidence in the possession of 
governmental authorities, that is pertinent and specific to 
her claims.  

The appellant perfected her appeal in May 2000, and 
subsequently presented additional evidence in support of her 
claims.  A Supplemental Statement of the Case was issued on 
April 9, 2001, which further informed her of the additional 
evidence considered, the decisions reached, the pertinent law 
and regulations, the reasons and bases for the decisions, and 
the continuing denial of her claims.  

The case was transferred to the Board in July 2001.  By 
letter of January 2002, the appellant and her representative 
were notified that the Board was undertaking additional 
inquiry regarding the medical question involved in this 
appeal by seeking a medical opinion from an expert not 
associated with VA.  Upon receipt of the requested opinion 
from a medical expert not associated with VA, the appellant's 
representative was provided a copy of that opinion by Board 
letter of February 8, 2002, and informed that a period of 60 
days from the date of the Board's letter was provided for 
submission of any additional evidence or argument.  A written 
brief from the appellant's representative, submitted in April 
2002, was submitted in response.  

Based on the above history, VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
supplemental statement of the case, and letters sent to the 
appellant informed her of the information and evidence needed 
to substantiate her claims and complied with VCAA's 
notification requirements.  

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.    

In this case, further, following receipt of the appellant's 
claims, all private and VA medical evidence identified by the 
appellant as pertaining to her claims was obtained, as well 
as a medical opinion from a VA staff cardiologist and 
cardiovascular specialist as to the etiology of the disease 
which caused the veteran's death.  In addition, the Board 
obtained an IME opinion from a cardiovascular specialist, as 
described in detail above.  The appellant has not referenced 
any unobtained evidence that might aid her claims or that 
might be pertinent to the determination of her claims, or 
asked that any additional evidence be obtained.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty to assist her in obtaining all 
evidence necessary to substantiate her claims has been met.  
Accordingly, the Board will move on to discussion of the 
issues on appeal.  


1.  Service connection for the cause of the veteran's death

The veteran's death certificate, executed by a medical 
doctor, shows that the veteran's death occurred in May 1999, 
at age 73, at a VA contract nursing home; that the immediate 
cause of the veteran's death was cerebrovascular accident 
with complete left hemiparesis and dysplegia, due to ischemic 
cardiomyopathy with left ventricular dysfunction, as a 
consequence of hypertension, due to acid peptic disease.  
Other significant conditions contributing to death but not 
resulting in the underlying causes were depression, mild 
renal insufficiency, and acid peptic disease.  

Peptic ulcer disease, arteriosclerosis, cardiovascular-renal 
disease, hypertension and organic heart disease were not 
manifested during active service, at the time of service 
separation, or within any applicable presumptive period.  In 
particular, the medical evidence of record discloses no 
findings of heart or cardiovascular disease, including 
arteriosclerosis, cardiovascular-renal disease, hypertension, 
or organic heart disease on the VA general medical 
examinations conducted in February 1947 and in June 1948; a 
chest X-ray in August 1951 revealed that the veteran's heart 
and lungs were normal, with no evidence of pulmonary disease 
or cardiac enlargement; a chest X-ray in August 1956 revealed 
that his heart and lungs were normal; and a chest X-ray in 
August 1958 revealed that his heart and aorta appeared 
normal.  Treatment for hypertension evidently began in June 
1979, 34 years after service separation.  Thus, service 
connection for the veteran's heart or cardiovascular disease, 
including arteriosclerosis, cardiovascular-renal disease, 
hypertension, organic heart disease, or peptic ulcer disease, 
is not warranted on a direct or presumptive basis.  

At the time of the veteran's death, service connection was in 
effect for anxiety with depression, evaluated as 70 percent 
disabling; and for a scar of the scapular area and an old 
fracture of the left hip, each evaluated as noncompensably 
disabling from February 1947. 

In essence, the appellant contends that the veteran's 
service-connected psychiatric disability played a role in his 
death.  The Board observes that it does not appear that the 
appellant or her representative are contending that the 
service-connected scar and fracture residuals played any role 
in his death.  The evidentiary record contains no indication 
whatsoever that those two disabilities had anything to do 
with the veteran's demise. Indeed, they do not appear to have 
been mentioned for decades before his death.  Accordingly, 
the Board's discussion will be focused on the service-
connected psychiatric disability.

Depression was listed on the death certificate as 
contributing to the veteran's death but not resulting in an 
underlying cause of death.  This is clearly evidence in favor 
of the appellant's claims.  However, the death certificate 
did not clearly link the veteran's depression to the 
underlying causes of the veteran's death, 
i. e., acid peptic disease, hypertension, or ischemic 
cardiomyopathy with left ventricular dysfunction.  Indeed, 
the death certificate specifically indicated that the 
veteran's depression did not result in the underlying causes 
of the veteran's death.
Moreover, as described in the factual background section 
above, there subsequently has been some dispute as to whether 
the veteran's service-connected psychiatric disability 
actually contributed to cause his death.

(i.)  Medical treatise evidence 

In support of her claim, the appellant has submitted an 
except from Steven A. Schroeder, et. al., Lange's Medical 
Diagnosis & Treatment.  That excerpt contains highlighted 
passages to the effect that long-standing hypertension causes 
atherosclerosis; that hypertension is the major predisposing 
cause of cerebrovascular accidents; that most patients with 
hypertension in the USA die of atherosclerotic complications; 
and that symptoms of a generalized anxiety disorder include 
cardiac symptoms, e.g., tachycardia and increased blood 
pressure.  

This text is generic in nature and does not address the 
specific circumstances of the veteran's medical history. The 
Court has found that such generic texts, which do not address 
the facts of a particular veteran's case, and with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 513 (1998); see also Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The appellant subsequently submitted an except from a 
textbook by Lawrence C. Kolb, et. al., Modern Clinical 
Psychiatry, 10th ed., and a July 28, 1989, paper titled "Some 
Remarks on the Prisoner of War Experience, Post-Traumatic 
Stress Disorder, and the Subsequent Development of 
Hypertension", by Lawrence R. Moss, MD, a psychiatrist.  The 
excerpt from Modern Clinical Psychiatry  states, in pertinent 
part, that anxiety may focus on the heart in conditions of 
prolonged tension; that it has been demonstrated that stress-
inducing anxiety tends to increase the heart rate, cardiac 
output, and blood pressure.  

The paper by Dr. Moss addresses a possible relationship 
between a specific veteran with prisoner of war experience 
and the subsequent development of arterial hypertension in 
that particular veteran.  The Board finds that the veteran in 
the instant appeal was not a prisoner of war.  The Board 
finds that the experiences of the veteran described in the 
cited paper are clearly distinguishable from those of the 
veteran whose death is addressed in this appeal; and that the 
paper of July 28, 1989, does not establish or tend to 
establish that the veteran's service connected anxiety 
neurosis with depression caused, aggravated or worsened his 
hypertension and/or coronary artery disease.  

In short, the Board finds that the cited treatise excerpts 
make no reference to the particular veteran whose disability 
and death are the focus of this case.  Moreover, in 
selectively submitting such evidence the appellant glossed 
over other risk factors which are identified in the record, 
such as a long smoking history and a family history of heart 
trouble.  

Based upon the foregoing, the Board finds that the treatise 
evidence submitted by the appellant in support of her claim 
is somewhat informative because it indicates that there may 
be a connection between anxiety and depression and 
cardiovascular problems in certain cases.  However, because 
this treatise evidence is general or involves an individual 
other than the veteran in this case, it is of limited value 
to the Board's inquiry.   

(ii.)  Medical opinion evidence

The Court has offered guidance on the assessment of the 
probative value of medical opinion evidence.  The Court has 
instructed that such should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Further, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Klekar v. West, 12 Vet. App. 503, 507 (1999);  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000);  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  In doing so, the Board is free to favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The appellant has submitted a letter from a VA staff 
physician, Dr. M.G.S., dated in November 1999, in which he 
related that he was the veteran's psychiatrist for his 
service-connected psychiatric disability for about 15 years; 
that it was "well known" that anxiety often leads to 
elevated blood pressure, or hypertension; that hypertension 
was documented as one of the veteran's medical diagnoses on 
the April 26, 1999, VAMC, Kansas City, hospital discharge 
summary; and that the veteran's terminal illness, 
cerebrovascular accident, or stroke, was likely contributed 
to by his problems with hypertension.  He concluded that as 
anxiety predisposes to hypertension and hypertension the 
cause of stroke, it was "presumptively likely" that the 
veteran's service-connected anxiety condition significantly 
contributed to and hastened his death in May 1999.  

The Court has consistently rejected the adoption of the 
"treating physician" rule. See  White v. West, 11 Vet. 
App. 8 (1998); Winsett v. West, 11 Vet. App. 420 (1998).  
However, the Court has made it clear that such opinions may 
not be ignored.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  

Dr. M.G.S., who is a psychiatrist, made no mention of the 
veteran's family history of heart attacks or cardiac 
problems, or the veteran's multiyear smoking history as 
factors in his development of hypertension or coronary artery 
disease.  In addition, he offered no findings related to 
physical examination of the veteran and did not indicate that 
he possessed any particular expertise, knowledge or skill 
pertinent to cardiovascular diseases.  See Guerrieri, 4 Vet. 
App. at  470-71.  

The Board further notes that the VA psychiatrist, Dr. M.G.S., 
did not submit medical evidence or opinion to support his 
statement that it is "well known" that anxiety often leads 
to  hypertension.  Significantly, while the VA psychiatrist 
stated that it was "well known" that anxiety often leads to 
elevated blood pressure, or hypertension, he did not assert 
that it did so in the case of this veteran.  The Court has 
held that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996). Dr. M.G.S.'s opinion is such an opinion.   

The Board has also noted that there was no clinical evidence 
or other medical authority given for the conclusion of Dr. 
M.G.S. that it was "presumptively likely" that the veteran's 
service-connected psychiatric disability significantly 
contributed to and hastened his death.  Although the Board 
has taken into consideration the fact that Dr. M.G.S. 
evidently assigns great weight to the veteran's anxiety 
neurosis with depression as a factor in his death, the Board 
further notes that Dr. M.G.S. failed to mention the veteran's 
age, his family history of cardiac problems, his 48-pack-
years of smoking, and his dyslipidemia as possible factors in 
the development of his hypertension and coronary artery 
disease.  
 
In January 2000 the RO requested a review and analysis of the 
veteran's claims folder and the medical records in the 
veteran's chart by a VA cardiovascular specialist.  In a 
February 2000 medical opinion, a VA cardiovascular 
specialist, Dr. W.W.E.,  stated that he had reviewed the 
veteran's complete medical records.  Dr. W.W.E. indicated 
that the veteran clearly had a systemic atherosclerotic 
cardiovascular disease which was initially manifested in the 
form of atherosclerotic coronary artery disease diagnosed by 
cardiac catheterization in June 1997 at the VAMC, Kansas 
City.  Dr. W.W.E. further stated that on March 23, 1999, the 
veteran suffered a massive cerebrovascular accident with left 
hemiparesis and multiple complications of the stroke.  A 
carotid ultrasound revealed a 100 percent occlusion of the 
veteran's right internal carotid artery and a 60-70 percent 
occlusion in his left carotid artery, while a CT scan of the 
head revealed a massive cerebrovascular accident in the 
distribution of the right middle cerebral artery, consistent 
with the occlusion of the right internal carotid artery.  
Dr. W.W.E. stated that it was therefore his opinion that the 
etiology of the veteran's stroke and cerebrovascular disease 
was due to atherosclerotic disease of his carotid arteries 
and the occlusion of the right internal carotid artery.  The 
arteriosclerosis of the veteran's arteries was identified as 
the underlying etiology which led to the stroke and which 
ultimately caused his death.  Further, the VA cardiovascular 
specialist stated that the veteran was known to have 
hypertension, dyslipidemia and other risk factors for 
atherosclerosis and these conditions could have contributed 
to the development of atherosclerosis.  Finally, Dr. W.W.E. 
stated that he found no causal relationship between the 
veteran's atherosclerotic vascular disease and the fact that 
he had a prior history of anxiety with depression for which 
he was previously service-connected.  

With respect to the veteran's "other risk factors" for the 
development of atherosclerosis referenced by the VA 
cardiovascular specialist, the medical evidence confirms that 
the veteran had a family history of heart trouble (a June 
1970 VA case summary cited the veteran's statement that his 
father died at 73 with a heart attack and a June 1979 report 
of VA psychiatric examination noted the veteran's statement 
that one of his siblings had died of heart trouble).  
Further, the June 1970 VA case summary cited the veteran's 
statement that he then had a 30-pack-year smoking history, 
while reports of VA psychiatric examinations of the veteran 
in May 1972 and in June 1973 each noted his statement that he 
smoked two packs of cigarettes daily.  A July 1977 report of 
VA psychiatric examination cited the veteran's statement that 
he smoked two packs of cigarettes daily and realized that he 
should quit because of his emphysema, while a June1979 report 
of VA psychiatric examination noted the veteran's statement 
that he was being treated at the outpatient clinic for 
emphysema and hypertension and that he had quit smoking.  
Based upon the foregoing, it is clear that the veteran had a 
lengthy smoking history.  

The Board believes that the opinion of the cardiovascular 
specialist, W.W.E., carries significant weight.  Dr. W.W.E., 
unlike the VA psychiatrist, Dr. M.G.S., is a specialist in 
cardiovascular diseases.  See Black v. Brown, 10 Vet. App. 
279, 284 [factors for consideration in assessing the medical 
competence to render an opinion as to medical causation 
include specific expertise in the relevant specialty]. He 
reviewed the veteran's complete claims folder and VA medical 
records, and explained in specific detail the etiology of the 
veteran's fatal cerebrovascular accident.  Dr. W.W.E. 
considered all factors, including the veteran's service-
connected psychiatric disability, and found no nexus or 
linkage between the veteran's bilateral carotid artery 
occlusions with resulting cerebral vascular accident and his 
service-connected anxiety neurosis with depression.  

In addition, the IME opinion obtained by the Board in 
February 2002 from a cardiovascular specialist not associated 
with VA shows that he reviewed the veteran's service medical 
and post-service medical records, as well as the veteran's 
death certificate and the medical evidence and opinion 
submitted by the appellant.  The IME specifically cited the 
fact that the veteran was known to be a cigarette smoker 
until 1979 when he stopped because of the development of 
emphysema; that he developed hypertension and 
hypercholesterolemia; that in June 1997 a cardiac 
catheterization showed coronary atherosclerosis, and that his 
death occurred in May 1999 due to a stroke.  That IME opinion 
stated that a relationship between the veteran's service-
connected anxiety disorder and the hypertension shown many 
years later was unlikely and even if causal, the contribution 
to the atherosclerosis and fatal stroke was not substantial.  

The IME further expressed his medical opinion that although 
there is no doubt that mental conditions have physiologic 
consequences, such does not establish the development of a 
disease such as essential hypertension or stroke.  He further 
called attention to the fact that neither the American Heart 
Association nor the American College of Cardiology list 
psychological stress or anxiety as risk factors for either 
hypertension or for atherosclerosis or stroke, and indicated 
that the opinions submitted by the appellant in support of 
her claim ignored the vast body of vascular biology 
information regarding the control of blood vessels that has 
been accumulated in the past ten years.  

In conclusion, the IME stated that he disagreed with the 
opinion of Dr. M.G.S., the VA psychiatrist, that it was 
"well known" that anxiety often leads to or hypertension; 
that anxiety predisposes to hypertension; and that 
hypertension is the cause of stroke.  The IME further stated 
that he agreed with the conclusions of Dr. W.W.E., the VA 
cardiovascular specialist, who stated that the etiology of 
the veteran's stroke and cerebrovascular disease was due to 
atherosclerotic disease of his carotid arteries and the 
occlusion of the right internal carotid artery; that the 
arteriosclerosis of the veteran's arteries was the underlying 
etiology which led to the stroke and prior heart attacks that 
the veteran had and which ultimately caused his death; that 
the veteran was known to have hypertension, dyslipidemia and 
other risk factors for atherosclerosis and these conditions 
could have contributed to the development of atherosclerosis; 
and that he found no causal relationship between the 
veteran's atherosclerotic vascular disease and the fact that 
he had a prior history of anxiety with depression for which 
he was previously service-connected.  

The Board places great weight of probative value on the 
opinion of the IME, for much the same reasons as it does on 
the opinion of the VA cardiovascular specialist, Dr. W.W.E.  
The IME's specialty, cardiology, involves the disease process 
which was fatal to the veteran; he reviewed and took into 
consideration the veteran's entire medical history, including 
all known risk factors; and his conclusion appears to be 
supported by the clinical evidence of record. 

In summary, although there is evidence of record, including 
the death certificate, which contains suggestions of a 
relationship between the veteran's service-connected 
psychiatric disability and his fatal cerebrovascular 
accident, the evidence in support of the appellant's claim is 
non-specific and fails to take into consideration the 
veteran's entire medical history.  The two opinions which 
discount the veteran's service-connected depression as a 
factor in his death, on the other hand, specifically address 
all aspects of the veteran's medical history and cogently 
explain their reasoning.

In summary, the record does not establish that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. 
§ 3.312 (2001). The 
veteran's peptic ulcer disease, arteriosclerosis, 
cardiovascular-renal disease, hypertension, or organic heart 
disease shown as the immediate or underlying causes of the 
veteran's death were not clinically demonstrated during 
service or within any applicable presumptive period following 
service.  The Board further finds that the veteran's service-
connected non-psychiatric disabilities were of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions, and have 
not been claimed to be otherwise.  Those conditions were 
rated as noncompensably disabling since service separation.  

As discussed in detail above, in the opinion of the Board, a 
preponderance the medical evidence of record does not show 
that the veteran's service-connected anxiety neurosis with 
depression was either a principal or a contributory cause of 
his death.  Although there is some evidence to the effect 
that the service-connected anxiety disorder with depression 
led to cardiovascular disease, such evidence is outweighed by 
the medical opinions referred to above which conclude that no 
such connection existed.

Finally, the Board observes that the veteran was not rated as 
100 percent disabled, so the provisions of  38 C.F.R. 
§ 3.312(c) (2001) are inapplicable. 

2.  Basic eligibility for Dependent's Educational Assistance 
benefits under the provisions of  38 U.S.C.A., Chapter 35 
(West 1991) 

As discussed by the Board above, a surviving spouse of a 
veteran will have basic eligibility for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35, where 
the veteran had a permanent total service connected 
disability in existence at the date of his death or where the 
veteran died as a result of a service connected disability.  
See also 38 C.F.R. § 3.807(a) (2001).  

It is not in dispute that the veteran did not have a 
permanent total service connected disability at the time of 
his death.  In addition, because appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death has been denied, her claim for basic 
eligibility under the provisions of  Chapter 35 (West 1991) 
must likewise be denied.  See Hrvatin v Principi, 3 Vet. App. 
426, 428 (1992) [in order to obtain the DIC benefits, a 
veteran must have either died of a service-connected 
condition (38 U.S.C. 1310) or have had a 100% service-
connected disability in effect for the ten years immediately 
preceding his death (38 U.S.C.A. § 1318)]; see also Green v. 
Brown, 10 Vet. App. 111, 115 (1997).  

In a case where the law and not the evidence is dispositive, 
a claim must be denied because of the absence of legal merit 
or the lack of entitlement under the law. 
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
appellant's application for basic eligibility for Dependent's 
Educational Assistance benefits under the provisions of  
38 U.S.C.A., Chapter 35 (West 1991) based upon service-
connected death of the veteran under  38 U.S.C.A. § 1310 is 
accordingly denied.


ORDER

Service connection for the cause of the veteran's death under 
the provisions of  38 U.S.C.A. § 1310 (West 1991) is denied.  

Basic eligibility for Dependents' Educational Assistance 
benefits under the provisions of  38 U.S.C.A., Chapter 35 is 
denied. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




